Appeal from the Court of Appeals of Kentucky.

Per Curiam:

The appeal herein is dismissed as it does not appear from the record that there is a final judgment. Haseltine v. Central Bank of Springfield (No. 1), 183 U. S. 130, 131; McComb, Executor, v. Commissioners, 91 U. S. 1; Moore v. Robbins, 18 Wall. 688; McGourkey v. Toledo & Ohio Central Ry. Co., 146 U. S. 536, 545; Union Mutual Life Ins. Co. v. Kirchoff, 160 U. S. 374, 378; Great Western Telegraph Co. v. Burnham, 162 U. S. 339, 345, 346; American Bakeries Co. v. Huntsville, 299 U. S. 514.